ORDER

Appellants, D.C. and C.W.C., Jr., appeal from the judgment and order of the Circuit Court of Cape Girardeau County terminating their parental rights in C.W.C., III, a minor child, pursuant to section 211.447.4 RSMo. We have reviewed the briefs of the parties, the legal file and transcripts. There is substantial evidence in the record to support the judgment of the juvenile court and we find no error of law. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no prec-edential value, we affirm the judgment pursuant to Rule 84.16(b).